FILED
                                                                                             3/18/2021
                            UNITED STATES DISTRICT COURT                          Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                          Court for the District of Columbia

ANTONIO GENAO,                                        )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Civil Action No. 21-0683 (UNA)
                                                      )
THE UNITED STATES,                                    )
                                                      )
                       Defendant.                     )


                                    MEMORANDUM OPINION

       This matter is before the Court on plaintiff’s application to proceed in forma pauperis and

his pro se civil complaint. The Court has reviewed plaintiff’s complaint, keeping in mind that

complaints filed by pro se litigants are held to less stringent standards than those applied to

formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro

se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

that a complaint contain a short and plain statement of the grounds upon which the Court’s

jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled

to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The

purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim

being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).



                                                  1
       As drafted, the plaintiff’s complaint fails to meet the minimal pleading standard set forth

in Rule 8(a). The complaint itself alleges no facts, and taken together with its attachments, fails

to articulate a single viable legal claim. Therefore, the Court will dismiss the complaint and this

civil action without prejudice. An Order consistent with this Memorandum Opinion is issued

separately.

                                                      /s/
                                                      AMIT P. MEHTA
                                                      United States District Judge
DATE: March 18, 2021




                                                 2